IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,776


EX PARTE ROBERT ALLEN COOPER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-2008-531 IN THE 207TH DISTRICT COURT

FROM COMAL COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault causing
bodily injury on a family or household member enhanced by a prior assault conviction for family
violence and was sentenced to twenty years' imprisonment. The Third Court of Appeals affirmed
the conviction and sentence in an unpublished opinion. Cooper v. State, No. 03-10-00353-CR (Tex.
App. - Austin del. Feb. 25, 2011).  

	Applicant contends he was denied the opportunity to file a petition for discretionary review
from the appellate court's opinion through no fault of his own. The trial court has entered findings
of fact and recommends relief be granted. This recommendation is supported by the writ record
supplied to this Court. Relief is therefore granted. See Ex parte Riley, 193 S.W.3d 900, 902 (Tex.
Crim. App. 2006). 
	Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review
of the judgment of the Third Court of Appeals in Cause No. 03-10-00353-CR that affirmed his
conviction in Case No. CR-2008-531 from the 207th Judicial District Court of Comal County.
Applicant shall file his petition for discretionary review with this Court within 30 days of the date
on which this Court's mandate issues.

Delivered: April 25, 2012
Do not publish